*469OPINION
PER CURIAM.
This is an appeal from appellant’s conviction of murder of the first degree, and conspiracy which arose from the slaying of Domingo Martinez on November 10, 1973. Appellant raises five issues for review, all of which are without merit.
1. Appellant challenges the sufficiency of the evidence to sustain the jury’s verdict.1
2. That the trial court erred in not suppressing appellant’s confession on the grounds that it was a product of an unnecessary delay following arrest.
3. That appellant’s waiver of his rights and subsequent confession were involuntary.
4. That the trial court erred by failing to give the proper instruction on aiding and abetting.
5. That appellant received ineffective assistance of counsel because trial counsel failed to request a charge on involuntary manslaughter, and because trial counsel failed to preserve for appeal the adequacy of the jury’s charge on conspiracy.
Judgment of sentence affirmed.

. A review of the record, conducted pursuant to the Act of February 15, 1870, P.L. 15, § 2, 19 P.S. 1187 reveals that there was sufficient evidence to support the jury’s verdict.